Exhibit 23.1 Messineo & Co, CPAs LLC 2cMullen Booth Rd, Ste. 302 Clearwater, FL 33759-1362 T: (518) 530-1122 F: (727) 674-0511 LOGO Consent of Independent Registered Public Accounting Firm We consent to the inclusion in the Prospectus, of which this Registration Statement on Form S-1, is a part, of the report dated February 5, 2013 relative to the financial statements of Petrus Resources Corporation, as of December 31, 2013 and for the period March 2, 2011 (date of inception) through December 31, 2013. We also consent to the reference to my firm under the caption "Experts" in such Registration Statement. /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor Florida December 8, 2014
